DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 01, 2021 has been entered. Claims 1-8 remain pending in the application. Claims 17-19 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-8 and 16-19: Claim 1 recites wherein “…an antimicrobial active coating comprising: a polymeric aqueous dispersion; and cyclodextrins forming inclusion complexes with essential oils, components of these essential oils, or mixtures of both. Use of the terminology, ‘and mixtures thereof’ in the Markush group of claim 1 renders the claim and all those which depend from it 

Regarding Claims 18-19: Claims 18 & 19, both depend from claim 7. Claim 7 requires that the polymer used is “selected from the group consisting of a biopolymer extracted directly from monomers obtained from biomass, a synthesized biopolymer from monomers obtained from biological material, or a biopolymer directly produced by microorganisms, and derivatives thereof,” meaning that the polymer must be extracted from one of the listed options, not all of them. Claims 17-19 go on to separately require each of the options listed in claim 7 which is improper given that all options are not required. One of ordinary skill in the art would be unclear as to whether or not all the options presented in claim 7 are required, and if not, which ones are required. Once an extraction source in claim 7 is selected, in order for the remaining related extraction sources in claims 17-19 to be addressed, claim 7 will have to be rejected or addressed two more times. Therefore, claims 18-19 are rendered indefinite and no art will be applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood. 
Regarding Claim 1: Orgeldinger discloses a cardboard packaging (10) for the active packaging of fresh fruits and vegetables (page 1, paragraph [0001-0002]), and except characterized in that the cardboard has, on at least one of the inner faces of the packaging, an antimicrobial active coating comprising a polymeric aqueous dispersion and cyclodextrins forming inclusion complexes with essential oils or components of essential oils. 
Wood teaches the use of an antimicrobial active coating (page 5, paragraph [0052]) comprising a polymeric compound (page 3, paragraph [0029-0039], and [0034]) and inclusion complexes of cyclodextrins with essential oils 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardboard packaging of Orgeldinger with the antimicrobial active coating as taught by Wood. The motivation for doing so would be for improved plant maturation and degradation prevention that would reduce significant spoilage of fruits and vegetables before these critical products can reach the consumer (Wood page 1, paragraph [0001]).
Although neither Orgeldiner nor Wood explicitly discloses or suggests that the composition is a polymeric aqueous solution, based upon Applicant’s written description, the aqueous solution is considered a product-by-process limitation. The claimed invention is directed toward a finished package (i.e. a dried/applied coating), not the process by which it is applied. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process In re Thorpe, 777 F.2d 695, 227 USPQ 964 966 (Fed. Cir. 1985)(MPEP 2113 I).

Regarding Claim 2: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the essential oils used are pure essential oils derived from plants, wherein the plants are selected from the group consisting of those obtained from shoots, buds, flowers, leaves, stems, branches, seeds, fruits, roots, wood, bark, and mixtures thereof. Wood teaches essential oils, but not explicitly that they are ‘pure’ or where they are obtained from. However, based upon Applicant’s use of the term pure (Specification, page 6, lines 3-24), in particular lines 16-20 on page 6 of the specification, Wood meets the limitations of the limitation as claimed (Wood, page 5-6, paragraph [0052]). It was well known within the art that essential oils are extracted from flowers, seeds, fruits and the like. Additionally, Applicant’s specification (page 6, lines 6-9) cites examples of essential oils of items such as rosemary, thyme, and oregano, which are also listed by Wood (page 5, paragraph [0052]).

Regarding Claim 3: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the components of essential oils are selected from the group consisting of terpenes, terpenoids, aromatic compounds, aliphatic compounds, mixtures thereof, and mixtures thereof with a mixture of said pure essential oils (page 5, paragraph [0052). Although Orgeldinger-Wood fails to explicitly state that the components of essential oils are selected from those that are terpenes or terpenoids, or aromatic aliphatic compounds, or a mixture thereof, or a mixture thereof with a mixture of said pure essential oils, Orgeldinger-Wood discloses that the compound may include 

Regarding Claim 4: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the cyclodextrins used in the inclusion complexes with the essential oils are selected from the group consisting of α-cyclodextrins, β-cyclodextrins or γ-cyclodextrins, and mixtures of thereof (Wood, page 5, paragraphs [0051], [0052], & [0166]). 

Regarding Claim 7: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and wherein the polymer used is selected from the group consisting of a biopolymer extracted directly from biomass (Wood, page 7, paragraph [0066]), a synthesized biopolymer from monomers obtained from biological material, or a biopolymer directly produced by microorganisms and derivatives thereof. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Daniels et al (US 2005/0014013 A1), hereafter, Daniels.

Regarding Claim 5: Orgeldinger-Wood teaches the cardboard packaging as applied to claim 1 above, and except characterised in that the polymer of the polymeric aqueous dispersion is anionic. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric compound of Orgeldinger-Wood with the anionic surfactant as taught by Daniels. The motivation for doing so would be to stabilize the polymer (Daniels, page 3, paragraph [0032]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Fuller et al (5,539,035 A1), hereafter, Fuller.
Regarding Claim 6: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and except wherein the polymer used is an acrylic copolymer. 
Fuller teaches a polymeric compound that is an acrylic copolymer (column 3, lines 8-14). It was well known within the art that ethylene-vinyl acetate and ethylene-methyl acrylate copolymers are types of acrylic copolymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer compound of Orgeldinger-Wood with the acrylic copolymer. The motivation for doing so would be to improve the physical properties of the coating such as the mechanical toughness and grease and water resistance (Fuller, column 3, lines 29-31).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Slaughter et al (US 2004/0031716 A1), hereafter, Slaughter.

Regarding Claim 8: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and except characterised in that it further comprises:
	a) a honeycombed shaped cavity of plastic, paper or pressed cardboard for placing fruits or units of vegetables to be packed having an antimicrobial agent and/or an ethylene-adsorbent substance, and/or
	b) a sheet of paper or plastic material for wrapping partially or completely the units of packed fruit and vegetables having an antimicrobial agent and/or ethylene-adsorbent substance. 
Slaughter teaches a packaging system with shaped cavity of plastic, paper or pressed cardboard for placing fruits or units of vegetables (Slaughter, page 1, paragraph [0009]). Although Slaughter fails to explicitly teach a honeycombed shaped cavity, Slaughter does teach that the cavities can comprise different shapes (page 1, paragraph [0007]), and a change in shape is an obvious matter of design choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container was significant (MPEP 2144.04 IV B). Additionally, the change in shape would not result in the claimed matter being patentably distinguishable from the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging 
 Although Slaughter fails to explicitly teach a honeycombed shaped cavity having an antimicrobial agent, Slaughter does teach that the cavity material can include a variety of beneficial properties, not limited to, time release fungicide, moisture barrier, or radiant barrier. The combination of Orgeldinger-Wood (as applied to claim 1) and Slaughter, would also result in the antimicrobial agent (Wood, page 5, paragraph [0052]) being applied to the cavities, thus resulting in the package as claimed. The motivation for doing so would be to improve plant maturation and degradation prevention that would reduce significant spoilage of fruits and vegetables before these critical products can reach the consumer (Wood page 1, paragraph [0001]).

Regarding Claim 17: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 7 above, wherein the biopolymer extracted directly from biomass is selected from the group consisting of polysaccharides, proteins and lipids. 

Regarding Claim 18: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 7 above, wherein the synthesized biopolymer from monomers 

Regarding Claim 19: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 7 above, wherein the biopolymer directly produced by microorganisms is selected from the group consisting of polyhydroxyalkanoates, bacterial cellulose, xanthan, curdlan and pullulan.

Response to Arguments
Applicant's arguments filed June 01, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Orgeldinger simply defines cartons for active fruit and vegetable packaging without any teaching or suggested use of an antimicrobial active coating on the inner face of the packaging, as per page 6 of the Office Action mailed March 02, 2021, Orgeldiner was only relied upon for its disclosure of a cardboard packaging for the active packaging of fresh fruits and vegetables. Page 6 of the aforementioned Office Action explicitly states that Orgeldinger discloses the elements claimed except for an antimicrobial active coating on at least one of the inner faces of the packaging.
Regarding Applicant’s argument that Wood describes a treated laminate, page 4 paragraph [0035] of Wood defines the term ‘substrate’ as including “…coated or uncoated paper or cardboard articles,” which is reasonably pertinent to the 

In regards to Applicant’s argument that Wood does not define the use of an antimicrobial active coating which comprises a polymeric compound and inclusion complexes of cyclodextrins with essential oils, page 3 paragraph [0029] of Wood defines the term “cyclodextrin composition” to mean a composition including a cyclodextrin inclusion complex and a hydrophobic carrier. The following paragraph (page 3, paragraph [0030]) defines the term ‘hydrophobic carrier’ to mean a compound or blend of compounds that meets additional criteria whereby the carrier includes “Dimethylsiloxane” or a repeating unit consisting of –Si(CH3)2—which one of ordinary skill in the art would recognize as a polymer. By Applicant’s own admission on page 12, third paragraph of the response to arguments, “Wood makes brief reference to the cyclodextrin inclusion complex product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process In re Thorpe, 777 F.2d 695, 227 USPQ 964 966 (Fed. Cir. 1985)(MPEP 2113 I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/TIA COX/Examiner, Art Unit 3736